     CASE 0:18-mc-00032-DSD-SER Document 29 Filed 10/11/18 Page 1 of 2



                      UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MINNESOTA


FIRST IMPRESSIONS SALON, INC.,
et al., individually and on behalf of all
others similarly situated,

             Plaintiffs,
                                            Case No. 18-MC-00032 (DSD/SER)
v.
                                            Related to Case No.
NATIONAL MILK PRODUCERS                     3:13-cv-00454-NJR-SCW
FEDERATION, et al.,                         Pending in the Southern District of
                                            Illinois
             Defendants.


                   NOTICE OF WITHDRAWAL OF
          MOTION TO COMPEL COMPLIANCE WITH SUBPOENA

      Plaintiffs hereby provide notice that they are withdrawing their motion to

compel compliance with subpoena served on Bongards Creameries (Doc. 1). After

the hearing on Plaintiffs’ motion on September 21, 2018, Plaintiffs conferred with

Bongards and reached an agreement regarding the documents that Bongards will

produce pursuant to the subpoena. Therefore, Plaintiffs withdraw their motion to

compel.

      Dated: October 11, 2018.
    CASE 0:18-mc-00032-DSD-SER Document 29 Filed 10/11/18 Page 2 of 2



                              Respectfully submitted,


                              /s/ Shawn M. Raiter
                              Shawn M. Raiter #240424
                              Ben Mulligan #0399353
                              LARSON • KING, LLP
                              30 East Seventh Street
                              Saint Paul, Minnesota 55101
                              (651) 312-6518
                              sraiter@larsonking.com
                              bmulligan@larsonking.com

                              Benjamin C. Aaron (TN #034118) (pro hac vice)
                              NEAL & HARWELL, PLC
                              1201 Demonbreun Street, Suite 1000
                              Nashville, Tennessee 37203
                              Telephone: (615) 244-1713
                              Facsimile: (615) 726-0573
                              Email: baaron@nealharwell.com

                              Counsel for Plaintiffs


                       CERTIFICATE OF SERVICE

      I hereby certify that on October 11, 2018, I served the foregoing on John
Krenn of Gray Plant Mooty, 80 South 8th Street, 500 IDS Center, Minneapolis,
MN 55402, counsel for non-party Bongards Creameries, and all other counsel of
record through the Court’s CM/ECF system.

                              /s/ Shawn M. Raiter




                                       2
